Title: General Orders, 31 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Tuesday October 31st 1780
                     Parole Pittsburgh
                     Countersigns Platt: Quin.
                     Watchword Prepare
                  
                  For the day TomorrowBrigadier General
                     WayneColonel BradfordLieutenant Colonel NewallMajor BallardBrigade Major Van LaërTwelve waggoners to be draughted from the line and sent to the
                     Orderly office tomorrow 12 ô clock. Two masons from the Pennsylvania Line to be
                     sent at the same time.
                  The officers composing the general court martial whereof Colonel
                     H. Jackson is President, are to return to their duty in the line.
                  While we continue in the present position the Post rider will
                     leave camp at noon every Thursday instead of Friday morning Letters therefore
                     must be handed to the post office (at the Park) in time for the mail to be made
                     up in that hour.
                  At a general court martial of the line Fishkill October 25th 1780
                     Colonel Hazen President—Colonel Elisha Sheldon of the 2d regiment of Light
                     dragoons was tried on the following charges.
                  lst. Injuring the public service by discharging without proper
                     authority from said regiment, a number of men inlisted upon continental bounty
                     and encouragement to serve during the war.
                  2dly. Defrauding the public by selling and exchanging away
                     regimental horses and converting the avails to his own use.
                  3dly. Defrauding the officers and soldiers of his regiment of
                     plunder taken in action and converting the avails to his own private use.
                  4thy. With unofficier and ungentlemanlike behavior.
                  The court are of opinion that he is not guilty of either of the
                     charges exhibited as aforesaid, and do acquit him with Honor and a full
                     Approbation: and the court on this occasion think it a duty further to add that
                     the charges did not originate from a Zeal or desire to serve the United States;
                     but rather thro’ private animosity pique or prejudice that the prosecution is
                     vexatious and Malicious; and that doctor Darius Stoddard the Complainant is
                     justly chargeable with all the expence attending the court martial on the Trial
                     of Colonel Elisha Sheldon.
                  His Excellency the commander in Chief confirms the opinion of the
                     Court and orders Colonel Sheldon to be released from Arrest.
                  At the General court martial of the line whereof Colonel Bailey
                     is president, the 20th instant, George Berrien and James Berrien Boatmen, were
                     tried for "Breaking open a box of cloathing, or suffering it to be done whilst
                     under their care, and taking Six pair of leather breeches--five pair of boots
                     and one pair of Shoes belonging to the officers of Colonel Nixon’s regiment."
                  The court on mature consideration are of opinion that the charge
                     against the Prisoners is not supported.
                  The Commander in Chief approves the opinion of the Court, and
                     orders George Berrien and James Berrien released from Confinement.
               